Citation Nr: 0726798	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
dislocated right ring finger.

2.  Entitlement to service connection for a dislocated right 
ring finger.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right foot disorder.

4.  Entitlement to service connection for a right foot 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision from the Regional 
Office (RO) in Nashville, Tennessee of the Department of 
Veterans Affairs (VA).  

In March 2007, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Nashville, Tennessee.  A copy of the transcript is 
in the record.


FINDINGS OF FACT

1.  An April 1995 rating decision denied service connection 
for a dislocated right ring finger; notice of this decision 
was issued on April 20, 1995; the veteran did not file a 
notice of disagreement within one year of notice of the 
decision.

2.  An April 1995 rating decision denied service connection 
for a right foot disorder; notice of this decision was issued 
on April 20, 1995; the veteran did not file a notice of 
disagreement within one year of notice of the decision.

3.  The evidence associated with the claims file subsequent 
to the April 1995 rating decision that is new, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the veteran's 
claim for service connection for a dislocated right ring 
finger.

4.  The competent medical evidence establishes that the 
veteran has a current dislocated right ring finger disability 
that is directly related to his service.

5.  The evidence associated with the claims file subsequent 
to the April 1995 rating decision that is new, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the veteran's 
claim for service connection for a right foot disorder.

6.  The competent medical evidence does not establish that 
the veteran's right foot disorder was proximately caused by 
his service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision, denying service 
connection for a dislocated right ring finger and right foot 
disorder became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claims 
for service connection for a dislocated right ring finger and 
right foot disorder has been received. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Resolving all reasonable doubt in the veteran's favor, a 
dislocated right ring finger was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's notice and duty to assist letters dated in January 2005 
and October 2005 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  In May 2006, the RO apologized to the appellant for 
not seeking records from certain private healthcare providers 
for which the appellant had completed authorizations to 
release information in April 2002, and asked the appellant to 
submit updated authorizations so the requests could be made.  
The appellant did not file updated authorizations, and in 
November 2006 he wrote to the RO indicating that he had no 
further evidence to submit.

Because the claims for service connection for a dislocated 
right ring finger and right foot disorder have been reopened 
and are addressed on the merits, any deficiency regarding 
notice of the basis for a prior final denial of a claim, or 
what information or evidence is necessary to reopen a claim, 
is not prejudicial to the appellant's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA medical treatment records, examinations and opinion, 
personal statements as well as the transcript of the March 
2007 hearing are of record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the RO sent the appellant notice of all five elements, but 
sent notice of the degree of disability and the effective 
date in March 2006 to the incorrect address.  As to the 
dislocated right ring finger, since service connection is 
being granted, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  With respect to the right foot 
disorder, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including submission of statements, and arguments presented 
by the representative organization, and the personal hearing 
of March 2007.  For these reasons, Board finds that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's February 
2002 claims to reopen service connection for a dislocated 
right right ring finger and a right foot disorder were 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which, by itself or in connection with evidence 
previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in the April 1995 rating decision, the RO 
denied the veteran's claim for service connection for a 
dislocated right ring finger on the basis that the symptoms 
in service were acute and transitory and resolved without 
residual disability.   Notice of this decision was issued on 
April 20, 1995.  Because the veteran did not submit a notice 
of disagreement with the April 1995 rating decision within 
one year of issuance of notice of the decision, the April 
1995 denial of service connection a dislocated right ring 
finger became "final" under 38 U.S.C.A. § 7105(c), and 38 
C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the April 1995 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed April 1995 rating 
decision is new and relates to the question of medical 
evidence of nexus.  The new and material evidence includes 
the veteran's statement of April 2002, VA examinations and x-
ray reports of June and July 2006, which reflect current 
medical nexus opinions regarding dislocation of the right 
ring finger and right foot disorder, and the hearing 
transcript of March 2007.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claims for service connection for 
dislocation of the right ring finger, and right foot 
disorder, and the claims are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

Service Connection

Having reopened the veteran's claims, the Board must address 
the merits of the claims for service connection for 
dislocation of right ring finger and right foot disorder.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp.2006); 38 C.F.R. §§ 3.307, 3.309 (2006).    

The veteran contended in his March 2007 hearing that his 
currently diagnosed dislocated right ring finger disability 
began in 1987 when he injured it in service.  The veteran 
asserts that his right ring finger continues to cause him 
pain, excerabated by weather changes.  

Service medical records show that when the appellant entered 
service, there were no noted abnormalities of his right ring 
finger; however, in August 1987 a service medical record 
indicates that he was diagnosed with and treated for 
dislocation of his right ring finger (proximal 
interphalangeal joint) due to an injury he sustained while 
playing football.  

In July 2006 a VA physician found the appellant's dislocated 
right ring finger to have progressively worsened with 
symptoms of pain, limited motion, locking and stiffness 
resulting in decreased dexterity.  The physician diagnosed 
the condition as right hand traumatic arthritis, proximate 
interphalangeal joint of the fourth digit and determined its 
etiology to be an in-service injury.

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the weight 
of the evidence demonstrates that the veteran's dislocation 
of the right ring finger was incurred in service, and that 
his current right ring finger disability is directly related 
to his service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.102. 

Service medical records show that when the appellant entered 
service, there were no noted abnormalities of the right foot; 
however, in June 1988 he was treated for a problem at the top 
of his right foot, described as a "knot" on top, which 
could be seen after physical exercise.  Again in August 1989 
he was treated in service for a hard mass on the top of his 
right foot at the prominent metatarsal head, painful to 
palpation only in selective places and negative for trauma.  
Upon his separation examination of September 1994 the 
appellant wrote that he was in "fair" health and noted that 
was advised to have his right foot broken and reset.

In June 2006 a VA physician found the appellant's first 
metatarsophalangeal joint of the right foot condition flared 
up periodically but noted no history of foot trauma, abnormal 
motion, crepitus, edema, effusion, fatigability of the foot, 
instability, mass, muscle atrophy, painful motion, redness, 
spasm, tenderness, heat, weakness, incoordination, other 
abnormalities, or evidence of abnormal weight bearing.  The 
physician found the appellant had normal gait, circulation, 
and normal range of motion.  Also in June 2006, a VA 
radiologist found the appellant to have a minimal bunion 
deformity of the great right toe.  Although the physician 
found the appellant's right foot disorder to have significant 
effect on his general occupation of schoolteacher, the 
physician determined the disorder to be of unknown etiology.

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence does not 
establish a nexus between the veteran's service and his right 
foot disorder.  The competent medical evidence does not show 
that the veteran's right foot disorder was caused by his 
service.  

For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's reopened claim for service connection 
for right foot disorder, and the claim must be denied on the 
merits.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a dislocation of the right ring finger 
is reopened, and granted on the merits.

Service connection for right foot disorder is reopened, and 
denied on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


